DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-16 responded on September 08, 2020 are pending, claims 7 and 11 are amended, and claims 1-6, 9 and 13-14 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 08, 2020 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 8-11, filed September 08, 2020, with respect to the rejection(s) of claims 7 and 11 have been considered but are moot because the arguments do not apply to the additional references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mekad et al. (US 2016/0164804 A1, hereinafter "Mekad") in view of Saquid et al. (US 2016/0285750 A1 , hereinafter "Saquid").
Regarding claim 7, Mekad discloses a fabric card, installed in a chassis switch, comprising:
a switch device, comprising a plurality of ports configured to couple to line cards in the chassis switch (Mekad, Fig. 5A [0066] the center stage switch chassis includes fabric cards couple with LCC (i.e. line card)); and
a controller, configured to configure all the ports to be in a forwarding state where packet forwarding is enabled and send a first control packet comprising a first identity through each of the ports (Mekad, Fig. 5A [0066] the center stage chassis includes fabric cards which forward data between devices connected to the ports and send control information (i.e. first control packet) to line cards), determine the fabric card to be a root fabric card in response to receiving a plurality of second control packets from the line cards through the ports (Mekad, [0055-56] The control information identifies the first fabric card as the device (i.e. root fabric card));
the fabric card being determined to be a root fabric card, the controller is further configured to perform acts comprising (Mekad, [0055-56] sends control information, associated with the center stage crossbar, to the master crossbar. The control information identifies the first fabric card as the device (i.e. root fabric card)):
determining one of the line cards to be a designated line card according to a plurality of second identities in the second control packets (Mekad, Fig. 3 Forward the data, from the center stage devices to the receiving outer stage device (i.e. designated line card), based on the control information (i.e. second control packet) received from the master controller) ; and
sending a third control packet through each of the ports, wherein the third control packet comprises information of the designated line card and the fabric card being a root fabric card (Mekad, [0003, 54, 56] third control information associated with forwarding the data, identify, based on the third control information, sends control information, associated with the center stage crossbar, to the master crossbar the control information identifies the first fabric card as the device (i.e. root fabric card), which identifies the packet as "Packet," having "sender" as a source and "receiver" as a destination);
Mekad discloses the failure or offline on the fabric card but does not explicitly disclose the determination during a period of time, determine the fabric card to be a backup fabric card in response to not receiving any of the second control packets from the line cards through the ports during the period of time, wherein in response to the fabric card being determined to be a backup fabric card, the controller is further configured to perform acts comprising:
receiving the third control packet forwarded by the designated line card; and
based on the third control packet, configuring all the ports other than the one coupled to the designated line card to switch from the forwarding state to a listening state where packet forwarding is disabled. 
Saquid from the same field of endeavor discloses the determination during a period of time (Saquid [0022] determines it has received a probe packet from the first switch within a predetermined timeout period for active path tracing), determine the fabric card to be a backup fabric card in response to not receiving any of the second control packets from the line cards through the ports during the period of time (Saquid [0022] determines it has not received a probe packet from the first switch within a predetermined timeout period for fault detection), wherein in response to the fabric card being determined to be a backup fabric card, the controller is further configured to perform acts comprising: receiving the third control packet forwarded by the designated line card (Saquid, [0041] switch 304 can act as both the sender (i.e. designated line card) of probe packets (i.e. third control packet) along the monitored path and the point-of-detection of network faults for that path); and based on the third control packet, configuring all the ports other than the one coupled to the designated line card to switch from the forwarding state to a listening state where packet forwarding is disabled (Saquid, [0035] transmit a special packet/message to switch (i.e. fabric card) instructing the switch to begin listening for the probe packets from switch (i.e. line card), and to alert controller in case such packets are not received from switch within a predefined timeout period).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified communication between line card and fabric card disclosed by Mekad and failure detection disclosed by Saquid with a motivation to make this modification in order to allow for greater efficiency/scalability and faster detection times (Saquid, [0022]).
Regarding claim 8, Mekad discloses wherein the controller is further configured to determine the line cards other than the designated line card to be one or more backup line cards according to the second identities in response to receiving the second control packets from the line cards through the ports during the period of time (Mekad, [0068-0069] when the first line card experiences a failure, the remaining line card may receive control information (i.e. second control packet) indicating the failure and still communicate with fabric card).
Regarding claim 11, Mekad discloses a line card, installed in a chassis switch, comprising:
a switch device, comprising a plurality of ports configured to couple to fabric cards in the chassis switch (Mekad, Fig. 5A [0066] the center stage switch chassis includes fabric cards couple with LCC (i.e. line card)); and
a controller, configure one of the ports, which is coupled to the root fabric card, to switch from the listening state to a forwarding state where packet forwarding is enabled to send a second control packet comprising a second identity (Mekad, Fig. 5A [0055-56, 66] the center stage chassis includes fabric cards which forward data between devices connected to the ports and send control information (i.e. first control packet) to line cards, The control information identifies the first fabric card as the device (i.e. root fabric card), Fig. 3 Forward the data, from the center stage devices to the receiving outer stage device (i.e. designated line card), based on the control information (i.e. second control packet) received from the master controller), determine whether the line card is a designated line card or a backup line card according to a third control packet received from the root fabric card after sending the second control packet, and in response to the line card being a designated line card, configure all the ports to switch from the listening state to the forwarding state for forwarding the third control packet (Mekad, [0003, 54, 56] third control information associated with forwarding the data, identify, based on the third control information, sends control information, associated with the center stage crossbar, to the master crossbar the control information identifies the first fabric card as the device (i.e. root fabric card), which identifies the packet as "Packet," having "sender" as a source and "receiver" as a destination).
Mekad does not explicitly disclose configured to configure all the ports to be in a listening state where packet forwarding is disabled and receive a plurality of first control packets from the fabric cards through the ports, determine one of the fabric cards to be a root fabric card according to a plurality of first identities in the first control packets.
Saquid from the same field of endeavor discloses configured to configure all the ports to be in a listening state where packet forwarding is disabled and receive a plurality of first control packets from the fabric cards through the ports, determine one of the fabric cards to be a root fabric card according to a plurality of first identities in the (Saquid, [0035] transmit a special packet/message to switch (i.e. fabric card) instructing the switch to begin listening for the probe packets from switch (i.e. line card), and to alert controller in case such packets are not received from switch within a predefined timeout period).
Regarding claim 12, Mekad discloses wherein the controller is further configured to determine the fabric cards other than the root fabric card to be one or more backup fabric cards according to the first identities (Mekad, [0068-0069] when the fabric card experiences a failure, the remaining fabric card may receive control information indicating the failure and still communicate with line card).
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mekad et al. (US 2016/0164804 A1, hereinafter "Mekad") in view of Saquid et al. (US 2016/0285750 A1 , hereinafter "Saquid") as applied to claim above, and further in view of Lee (US 2014/0362706 A1 , hereinafter "Lee") .
Regarding claim 10, Mekad discloses the identification of switches but does not explicitly disclose wherein the controller is further configured to determine one of the line cards, which corresponds to the smallest or largest of the second identities, to be the designated line card.
 Lee from the same field of endeavor discloses wherein the controller is further configured to determine one of the line cards, which corresponds to the smallest or largest of the second identities, to be the designated line card (Lee, [0008] VLAN identifications (IDs) allocated to each of a plurality of switches, determining a switch having a largest number of VLAN IDs among the plurality of switches, as a designated VLAN node).

Regarding claim 16, Mekad discloses the identification of switches but does not explicitly disclose wherein the controller is further configured to determine one of the fabric cards, which corresponds to the smallest or largest of the first identities, to be the root fabric card.
Lee from the same field of endeavor discloses wherein the controller is further configured to determine one of the fabric cards, which corresponds to the smallest or largest of the first identities, to be the root fabric card (Lee, [0008] VLAN identifications (IDs) allocated to each of a plurality of switches, determining a switch having a largest number of VLAN IDs among the plurality of switches, as a root VLAN node)
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified communication between line card and fabric card disclosed by Mekad in view of Saquid and switch ID disclosed by Lee with a motivation to make this modification in order to determining a number of VLAN identifications allocated to each of a plurality of switches (Lee, [0005]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mekad et al. (US 2016/0164804 A1, hereinafter "Mekad") in view of Saquid et al. (US  as applied to claim above, and further in view of Kuo (US 2014/0341030 A1, hereinafter "Kuo").
Regarding claim 15, Mekad in view of Saquid does not explicitly discloses drop the third control packet after the line card is determined to be a backup line card according to the third control packet.
Kuo from the same field of endeavor discloses drop the third control packet after the line card is determined to be a backup line card according to the third control packet (Kuo, [0012] when the packet does not match the flow entry (i.e. backup line card) drop off the packet).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified communication between line card and fabric card disclosed by Mekad in view of Saquid and discard packet disclosed by Kuo with a motivation to make this modification in order to improve network efficiency and satisfy the demand for flexible applications so as to ultimately provide more accurate network management abilities to network service providers (Kuo, [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415                 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415